       Case 1:20-cr-00079-RJA-JJM Document 33 Filed 06/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA
                                                                    ORDER OF DETENTION

v.                                                                  20-cr-0079(LJV)(JJM)


SEMAJ PIGRAM,
                        Defendant.
______________________________________

                Defendant is charged in an Indictment with violating 18 U.S.C. §§922(g)(1),

924(a)(2), and 2. At defendant’s June 18, 2020 arraignment, the government moved for

detention and a detention hearing was conducted on June 25 and 29, 2020. At the hearing, the

parties proceeded by proffer.

                In determining whether there are conditions of release that will reasonably assure

defendant’s appearance as required and the safety of the community, I have considered the

factors enumerated in 18 U.S.C. §3142(g). For the reasons stated on the record at today’s

proceeding, I find by a preponderance of the evidence that no condition or combination of

conditions will reasonably assure the defendant’s appearance as required, and I further find by

clear and convincing evidence that no condition or combination of conditions will reasonably

assure the safety of any other person and the community. Accordingly, it is hereby

                ORDERED that, pursuant to 18 U.S.C. §3142(i)(2), defendant be committed to

the custody of the Attorney General for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal; and it is further
       Case 1:20-cr-00079-RJA-JJM Document 33 Filed 06/29/20 Page 2 of 2




               ORDERED that, pursuant to 18 U.S.C. §3142(i)(3), defendant be afforded

reasonable opportunity for private consultation with counsel; and it is further

               ORDERED that, pursuant to 18 U.S.C. §3142(i)(4), upon order of a court of the

United States or on request of an attorney for the government, the person in charge of the

corrections facility in which defendant is confined, deliver defendant to United States Marshals

for the purpose of an appearance in connection with a court proceeding; and it is further

               ORDERED, that the foregoing is without prejudice to defendant’s right to the

presumption of innocence, or to his right to request a detention hearing at a later date based on

changed circumstances.

Dated: June 29, 2020

                                              /s/Jeremiah J. McCarthy
                                              JEREMIAH J. MCCARTHY
                                              United States Magistrate Judge
